F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        January 31, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court

 SCOTT ALAN W ATSON,
               Plaintiff-Appellant,                      No. 06-3323
          v.                                     (D.C. No. 05-CV-3465-SAC)
 BO AR D O F COU NTY                                       (D . Kan.)
 C OM M ISSIO N ER S O F SA LIN E
 CO UN TY, KA NSA S; GLEN
 KOCHANOW SK I, Sheriff, Saline
 C ounty Jail; B ETH K O MA R EK,
 Nurse, Saline County Jail; M ICH AEL
 J. W HITE, Saline County
 Commissioner; CRAIG
 STEPHENSON, Saline County
 C om missioner; SH A RO N A .
 BARRAGREE, Saline County
 Commissioner; JO HN DOES, in their
 individual and official capacities,
               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec.
1, 2006) and 10th Cir. R. 32.1 (eff. Jan. 1, 2007).
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).

The case is therefore ordered submitted without oral argument.

      This is a pro se state prisoner § 1983 action. Appellant’s complaint alleges

that his constitutional rights were violated as a result of the cruel and inhumane

treatment he received while temporarily incarcerated at the Saline County Jail

located in Salina, Kansas. Appellant has a history of mental illness, and his

claims arise primarily from practices employed and conditions maintained at the

Saline County Jail in order to deal with mentally ill and suicidal prisoners. The

district court dismissed Appellant’s complaint for failure to comply with the

applicable statute of limitations and this appeal ensued.

      As the district court noted, Kansas law maintains a two-year limitations

period for § 1983 claims. Kan. Stat. Ann. § 60-513(a); Brown v. Unified Sch.

Dist. 501, Topeka Pub. Schs., 465 F.3d 1184, 1188 (10th Cir. 2006). That period

is tolled, however, for persons under legal disability. Kan. Stat. Ann. § 60-

515(a). Under § 60-515(a), a disabled person may bring an action within one year

after the disability is removed, so long as that action is not commenced more than

eight years after the act giving rise to the action.

      Plaintiff alleges that his mental illness, as exacerbated by the conditions of

his confinement in the Saline County Jail, rendered him “unable to ‘process[] the

constitutional violations’” (Order, No. 05-3465-SA C, at 3 (D. Kan. Aug. 15,

2006) (alteration in original) (quoting Resp. to O rder to Show Cause at 9)) until

                                           -2-
he was transferred to the W yoming State Penitentiary and received medical

reports and documents relating to his treatment at Saline County Jail 1 (id. at 4).

Plaintiff argues on appeal that he suffered not only from schizophrenia, but also

memory loss, and that the district court failed to take this memory loss into

account in determining the date that his disability had abated. According to

Plaintiff, his continued memory loss requires that the statute of limitation be

tolled until his receipt of the medical reports and documents related to the Ginest

case.

        The district court found Plaintiff’s action untimely based upon an action

filed by Appellant in the United States District Court for the District of W yoming

on October 6, 2004. That action made claims similar to those presented by the

complaint in the instant action, but against officials responsible for Carbon

County Jail, where Plaintiff was held following his time at Saline County Jail.

Given this action, the district court stated:

               Thus, it appears the plaintiff was mentally capable of
        preparing a complaint by no later than October 2004, and that he
        had sufficient access to the courts to do so. . . . Because it appears
        his incapacity was relieved by October 2004, he had until October
        2005, under the tolling provision contained in K.S.A. 60-515[,] to
        commence this action. However, he did not comm ence this action
        until December 2005.



        1
        Appellant received these materials in relation to a class action law suit,
Ginest v. Bd. of County Com m’rs, 333 F. Supp. 2d 1190 (D. W yo. 2004), in which
he was involved and which concerned violations of a consent decree governing
prisoner treatment.

                                           -3-
(Id. at 5.) As that date was two months past the one-year tolling period provided

by Kan. Stat. Ann. § 60-515(a), the district court dismissed the instant action as

untimely.

      Plaintiff argues that while no disability prevented him from recalling his

treatment at Carbon C ounty Jail or filing suit over that treatment, his memory loss

prevented him from remembering his treatment at Saline County Jail. W hile the

district court’s analysis would not necessarily apply to Plaintiff’s claimed

memory loss concerning his treatment at Saline County Jail, we note that

Plaintiff’s claimed selective memory loss is wholly unsupported by medical

documentation or testimony. Accordingly, we see no reason to reverse the district

court’s decision.

      W e therefore A FFIR M the district court’s dismissal of this action as

beyond the applicable statute of limitations.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                         -4-